 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOEL JAMES CLOUD,                                   No. 2:19-cv-1244-EFB P
12                        Petitioner,
13            v.                                          ORDER
14    NINTH CIRCUIT DISTRICT COURT,
15                        Respondent.
16

17           Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. Because petitioner challenges a conviction entered by the Stanislaus County

19   Superior Court, petitioner should have commenced this action in the Fresno Division of the

20   United States District Court for the Eastern District of California. See E.D. Cal., Local Rule

21   120(d). When a civil action has not been commenced in the proper division of a court, the court

22   may transfer the action to the proper division. See E.D. Cal., Local Rule 120(f).

23           Accordingly, it is hereby ordered that:

24           1. This action is transferred to the district court in Fresno.

25           2. The Clerk of Court shall assign a new case number.

26   /////

27   /////

28   /////
 1          3. All future filings shall bear the new case number and shall be filed at:
 2                           United States District Court
 3                           Eastern District of California
                             2500 Tulare Street
 4                           Fresno, CA 93721

 5   Dated: July 10, 2019.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
